IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
GEORGE SHINAULT PLAINTIFF
V. NO. 4:17CV177-GHD-JMV
MISSISSIPPI DEPARTMENT OF CORRECTIONS, ET AL. DEFENDANTS

ORDER REGARDING MOTIONS FOR SUMMARY JUDGMENT
Before the Court are the Defendants’ motions for summary judgment. See Docs. #51 &
#54. Plaintiff has failed to submit a response to the motions, and the deadline to do so has
passed. For the reasons forth below, Defendants’ motions will be granted and judgment entered

in favor of Defendants.

I
Factual and Procedural Background

After breaking his ankle at a different facility in March 2017, inmate George Shinault
was transferred to the Unit 42 hospital at the Mississippi State Penitentiary (“MSP”) for
treatment, where it was determined that he needed a surgery consult. He awaited a surgery
consult in MSP’s infirmary for approximately one month, and he claims that when the consult
Was finally provided, surgery was no longer an option due to the delay. Shinault asserts that his
bones~ healed out of alignment during the delay, which causes him to suffer with pain and
arthritis. He also alleges that medical staff at MSP applied a cast to his leg that blistered his skin,
thereby causing him further injury.

Shinault subsequently filed an action under 42 U.S.C. § 1983 alleging that his
constitutional rights were violated by the improper medical treatment and delay. Named as

defendants in this action are the Miss'issippi Department of Corrections (“MDOC”) and Dr.

Gloria Perry, along with medical providers Mrs. _Willie Knighten', Angela Brownz, Dr. Pamela
Jarrett, and Dr. Woodall. Shinault asks the Court to award him monetary damages and disability
upon his release from prison.

II
Summa;y Judgment Standard

Surnmary judgment is proper only when the pleadings and evidence, viewed in a light most
favorable to the nonmoving party, illustrate that no genuine issue of material fact exists, and the
movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a) and (c); Celotex Corp. v.
Catrett, 477 U.S. 317, 322-23 (1986). A fact is deemed “material if its resolution in favor of one
party might affect the outcome of the lawsuit under governing law.” Sossamon v. Lone Star State
of Texas, 560 F.3d 316, 326 (Sth Cir. 2009) (citation and internal quotation mark omitted). “The
moving party must show that if the evidentiary material of record were reduced to admissible
evidence in court, it would be insufficient to permit the nonmoving party to carry its burden.” Beck
v. Texas State Bd. of Dental Examiners, 204 F.3d 629, 633 (Sth Cir. 2000) (citing Celotex Corp.
v. Catrett, 477 U.S. 317 (1986), cert. denied, 484 U.S. 1066 (1988)).

Once the motion is properly supported with competent evidence, the nonmovant must
show that summary judgment is inappropriate Morris v. Covan World Wide Moving, lnc., 144
F.3d 377, 380 (Sth Cir. 1998); see also Celotex, 477 U.S. at 323, That is, the non-movant must
set forth specific facts showing that there is a genuine issue for trial. Anderson v. Liberly Lobby,
Inc., 477 U.S. 242, 249 (1986); Beck, 204 F.3d at 633. The nonmovant cannot rely upon
“conclusory allegations, speculation, and unsubstantiated assertions” to satisfy his burden, but

rather, must set forth specific facts showing the existence of a genuine issue as to every essential

 

1 Ms. Knighten was incorrectly identified as “Willie McKnight” in the complaint

2 Angela Brown was incorrectly identified as “Angelo Brown” in the complaint

2

element of his claim. Ramsey v. Henderson, 286 F.3d 264, 269 (5th Cir. 2002) (citation
omitted); Morris, 144 F.3d at 380. If the “evidence is such that a reasonable jury could return a
verdict for the nonmoving party,” then there is a genuine dispute as to a material fact. Anderson
v. Liberly Lobby, Inc., 477 U.S. 242, 248 (1986). If no proof is presented, however, the Court
does not assume that the nonmovant “could or would prove the necessary facts.” Little v. Liquid
Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).

In considering a motion for summary judgment, once the court has “determined the
relevant set of facts and drawn all inferences in favor of the nonmoving party to the extent
supportable by the record, . . . [the ultimate decision becomes] . . . a pure question of law.” Scott
v. Harris, 550 U.S. 372, 381 n.8 (2007) (emphasis in original). “When opposing parties tell two
different stories, one of which is blatantly contradicted by the record, so that no reasonable jury
could believe it, a court should not adopt that version of the facts for purposes of ruling on the
motion for summary judgment.” Id. at 380.

III
wmarv Judgment Eviglence

In the early morning hours of March 14, 2017, while George Shinault was being housed
in the Issaquena County Correctional Facility, he jumped off a fixture approximately ten feet
high and was thereafter observed limping to the bunk area. Doc. #54-2 at 22. The same day, he
was transported to the emergency room at the Mississippi State Penitentiary (“MSP”) and was
there evaluated by Nurse Angela Brown, who placed him on a medical hold and ordered an x-ray
of his ankle. Ia'. at 5-9. After the x-ray showed a fracture to Shinault’s left ankle, he was
admitted to the infirmary, provided a cast and crutches, and advised not to place weight on his

ankle. Id. at 14-17. He was also provided pain medication. Id. at 7, 15, and 22.

Medical staff immediately requested an orthopedic consultation for Shinault’s ankle.
See, e.g., id. at 24 and 29. This orthopedic consult remained pending during Shinault’s stay at
the infirmary. See id. at 24, 29, 48, 51, 56, 59, 67, 89,101,105,113,117, 121, 122, 131, 141
and 143. While the consult was pending, Shinault remained on a medical hold where he received
continuous medical treatment, including the regular administration of pain medication See, e.g.,
id. at 5-158. On March 17, 2017, a few days after Shinault injured himself, a second x-ray was
taken that showed the alignment of Shinault’s fractured ankle as stable. ]d. at 36 and 268.

On March 17, 2017, two small blisters were noticed on Shinault’s foot, and Defendant
Jarrett removed his cast and treated the blisters. la'. at 39-40 and 42-43. The blisters were
subsequently treated until they healed. Id. at 42-43, 46, 48, 51, 53, 55, 57, 58, 63, 67, 69, 74, 77,
78, 82, 85, 89, 94, 99, 100, 101, and 105.

On April ll, 2017, Shinault was examined by Dr. William Porter, an outside orthopedist.
Id. at 279-80. Dr. Porter’s notes of this visit indicate that he discussed range of motion exercises
with Shinault, as well as the importance that the injury remain non-weight bearing. Id. at 280. It
was noted that there was “minimal evidence of healing” to the injury at that time. Id. at 279-80.
Dr. Porter requested to see Shinault for a follow-up in a month. Id. at 280. Shinault was '
discharged from the MSP infirmary on April 12, 2017 , at which time he was able to walk with
the assistance of crutches. Id. at 164-65. Upon discharge, Shinault was prescribed a two-month
lay-in with a tray.3 Id. at 169.

Shinault had a follow-up visit with Dr. Porter on May 16, 2017, at which time Dr. Porter
noted the fracture’s alignment was without change, and that the injury was “healing well.” Doc.

#54-2 at 184-85, 288-289. He instructed Shinault to continue to be non-weight bearing and to

 

3 A “lay-in” food tray allows a prisoner to be served meals in his cell. See, e.g., Barrett v. MDOC, No. 2:06-CV~
27l-KS-MTP, 2007 WL 1139538, at *l (S.D. Miss. Apr. 17, 2007).

4

return in one month for a follow-up appointment Id. at 288-89. On June 8, 2017, Shinault was
seen by an outside prosthetics provider for evaluation of his need for orthopedic shoes, which he
had requested on May 29, 2017. Id. at 189, 293, and 297.

On July 7, 2017, Shinault requested to be cleared from his medical hold, stating that his
ankle was fine. Id. at 212, 305. A nurse’s note from late July indicates that Shinault walked
steadily and normally, with no need for crutches. Id. at 211. Upon a physician’s subsequent
evaluation, Shinault was released from medical hold and designated a “Med[ical] Class 2,”
indicating he was then “physical[ly] capable of most work assignrnents.” Id. at 213-14.

Shinault saw Dr. Porter for a final follow-up visit on August 8, 2017, at which time he
was discharged from Dr. Porter’s care. Id. at 219-221. After his discharge, Shinault continued
to receive regular treatment for his complaints of ankle pain, including additional x-rays. See id.
at 223-255. A September 2017 radiology report indicates that Shinault’s ankle displayed
evidence of an old fracture, but that no acute fracture or dislocation was seen. Id. at 323. A
nurse’s note from September 25, 2017, indicates that Shinault was provided his orthopedic shoes
and Was fully ambulatory. Ia'. at 238. Thereafter, Shinault complained in December 23, 2017,
that he had reinjured his ankle after being pushed down. Id. at 252-53. A December 28, 2017, x-
ray showed that Shinault’s had some soft tissue swelling to his ankle, but that the joint alignment
was maintained, and that there was no evidence of acute fracture. Id. at 341.

IV
Exhaustion

Because Shinault was incarcerated when he filed this case, the Prison Litigation Reform
Act (“PLRA”) applies to this case. See 28 U.S.C. § 1915. The PLRA provides:

No action shall be brought with respect to prison conditions under section 1983 of
this title, or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are
exhausted

42 U.S.C. § 1997e(a). The exhaustion requirement is mandatory. ,Porter v. Nussle, 534 U.S. 516,
524 (2002). It “applies to all inmate suits about prison life” and must be adhered to “irrespective
of the forms of relief sought and offered through administrative avenues.” Id. at 532; Booz‘h v.
Churner, 532 U.S. 731, 741 n.6 (2001). The Fifth Circuit has held that “[d]istrict courts have no
discretion to excuse a prisoner’s failure to properly exhaust the prison grievance process before
filing their complaint.” Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012).

The PLRA does not require a particular level of specificity in a prisoner’s administrative
grievances Johnson v. Johnson, 385 F.3d 503, 517-19 (5th Cir. 2004). It requires only that the
prisoner give officials a sufficient amount of information to provide them with “fair notice” of
the problem. Id. at 517. Beyond this basic level of compliance mandated by the statute, inmates
are required to comply with the grievance procedures of the facility at issue. Jones v. Bock, 549
U.S. 199, 219 (2007) (noting “it is the prison’s requirements, and not the PLRA, that define the
boundaries of proper exhaustion”); see also Woodford v. Ngo, 548 U.S. 81, 91 (2006) (“Proper
exhaustion demands compliance with an agency’s deadlines and other critical procedural
rules[.]”).

The Mississippi Department of Corrections has been granted the statutory authority to
adopt an administrative review procedure at each of its correctional facilities Pursuant to this
authority, it has established an Administrative Remedy Pro gram (“ARP”) through Which an
inmate may seek formal review of a complaint or grievance relating to any aspect of his
incarceration See Miss. Code Ann. § 47-5-801. The ARP process is a two-step process that
begins when an inmate first submits his grievance in writing to the prison’s legal claims

adjudicator within thirty days of the complained of incident Howard v. Epps, No. 5:12CV61-

KS-MTP, 2013 WL 2367880, at *2 (S.D. Miss.May 29, 2013); see also Doc. #54-3. The
adjudicator screens the grievance and determines whether to accept it into the ARP process. Id.
If accepted, the grievance is forwarded to the appropriate official, who then issues a First Step
Response to the complaining inmate. Id. If the inmate is unsatisfied with the first response, he
may continue to the Second Step by completing an appropriate ARP form and sending it to the
legal claims adjudicator. Id. The Superintendent, Warden or Community Corrections Director
will then issue a final ruling, or Second Step Response, which completes the ARP process. Id. If
the inmate is unsatisfied with that response, he may file suit in state or federal court Id.

According to Shinault, he knew that he had blisters on his leg from the cast the date the
cast was removed on March 17, 2017. See, e.g., Doc. #14 at 3:46 _ 4:10. He also claims that he
knew after his first meeting with Dr. Porter on April 11, 2017, that his leg was healing
incorrectly. See Doc. #l at 9-10, 12-13, and 17. In fact, Shinault advised MSP medical staff of
the problem with his ankle upon his return from his visit with Dr. Porter. Doc. #54-2 at 165.
Therefore, Shinault knew of the alleged damage caused by the delayed orthopedic treatment as
oprril 11, 2017. Id.

However, Shinault did not file his first grievance about his ankle issues until July 12,
2017, well after the thirty-day deadline required by ARP policy. See Doc. l at 3-4; Doc. #51-1 at
4. Therefore, he failed to properly exhaust his administrative remedies. See, e.g., Trevino v.
Herrera, 61 Fed. Appx. 922, 2003 WL 1107319, at *l (5th Cir. Feb. 20, 2003) (per curiam)
(unpublished) (citing Richardson v. Spurlock, 260 F.3d 495, 499 (5th Cir. 2001) (noting failure
to meet deadline is failure to exhaust administrative remedies). Moreover, that grievance was
rejected as unclear, with instructions to Shinault to resubmit the grievance With more specific

information Doc. #51-1 at 2. Shinault untimely filed three incomplete grievances, and after

each was filed, he received a letter notifying him of the deficiencies in his grievance and
providing him an opportunity to resubmit the grievance. Doc. #51-1 at 4-9. However, Shinault
never submitted a proper ARP grievance in accordance with the policies promulgated by MDOC,
Accordingly, Shinault failed to properly exhaust the administrative grievance process with regard
to his claims, and Defendants are entitled to summary judgment

V
Medical Treatment

The Court otherwise notes that the law provides that a prisoner has a constitutional right
to medical care that is infringed only when a defendant’s failure to provide adequate treatment is
the result of “deliberate indifference to a prisoner’s serious illness or injury.” Estelle v. Gamble,
429 U.S. 97, 105 (1976). Deliberate indifference is a subjective knowledge of a risk of serious
harm and a disregard of the risk. Farmer v. Brennan, 511 U.S. 825, 837 (1994). A prisoner can
demonstrate “deliberate indifference by showing that an official refused to treat him, ignored his
complaints, intentionally treated him incorrectly, or engaged in any similar conduct that would
evince a wanton disregard for any serious medical needs.” See Alderson v. Concordia Par. Corr.
Facilily, 848 F.3d 415, 422 (5th Cir. 2017) (citation and internal quotation marks omitted).
Where the constitutional issue is the delay in treatment, a prison official faces liability only when
the prisoner can demonstrate that the delay was caused by the official’s deliberate indifference,
which resulted in substantial harm. See id.

Typically, where a medical professional has chosen a course of action, courts “disavow
any attempt to second-guess the propriety or adequacy of a particular course of treatment . .
(which) remains a question of sound professional judgment.” Inmaz‘es of Allegheny Counly Jail
v. Pierce, 612 F.2d 754, 762 (3rd Cir. 1979) (citation omitted). Therefore, an inmate’s

disagreement with a provider’s choice of medical treatment will not support a claim of deliberate

indifference, See, e.g., Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 2001); Gibbs v.
Grimmette, 254 F.3d 545, 549 (5th Cir. 2001). This is true even if the physician’s conduct is
professionally negligent or amounts to medical malpractice Dam'els v. Williams, 474 U.S. 327
(1986); Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991) (finding medical malpractice
alone does not support §1983 cause of action).

Here, Shinault admits that after fracturing his ankle, he was promptly transported to
MSP’s medical unit, where x-rays were performed, and he was provided with crutches, pain
medication, a cast, and continuous medical treatment Additionally, his medical records
demonstrate that upon noticing blisters on his foot, Defendant Jarrett removed Shinault’s splint
and treated his wounds, which were continuously monitored and treated until they healed.
Moreover, Shinault has not demonstrated that the lapse in time between his ankle injury and
orthopedic consult resulted in any substantial harm to him. Rather, his medical records indicate
that his injury was healing well.

Additionally, Shinault has not alleged that any named Defendant delayed contacting the
orthopedist for a consult, nor has he alleged that any named Defendant was responsible for the
delay in the appointment with the specialist Rather, he concedes that a consult request was
immediately placed, even if the appointment was not held for approximately one month.
Therefore, Shinault’s allegations fail to indicate that any named defendant had a “sufficiently
culpable state of mind.” Farmer, 511 U.S. at 834. To the extent that Shinault alleges that one or
more of the named Defendants should have pressed harder for an earlier appointment or that
they simply failed to recognize that his foot was allegedly healing incorrectly, his allegations
raise at most an inference of negligence or malpractice Such allegations fail to state a

constitutional claim. See, e.g., Estelle, 429 U.S. at 105 (“[A] complaint that a physician has been

negligent in diagnosing or treating a medical condition does not state a valid claim of medical
mistreatment under the Eighth Amendment.”); Varnado, 920 F.2d at 321.

Accordingly, Shinault has failed to establish that he has suffered a cognizable
constitutional injury because of the deliberate indifference of any named Defendant, and all

Defendants are entitled to summary judgment

Vl
Conclusion

For the reasons as set forth above, it is ORDERED that Defendants’ motions for
summary judgment [51][54] are GRANTED, and that summary judgment is entered in favor of
all named Defendants A final judgment consistent With this Order will issue today.

»O‘,’
SO ORDERED, this § day of December, 2018.

/l dental

SENIOR U.S. DISTRICT JUDGE

 

10

